BRIGHT, Circuit Judge,
concurring, joined by ROSS and FAGG, Circuit Judges.
• I concur in the court’s opinion, but add a few words concerning the potential for abuse of the public purse through fee awards under section 1988. Too often, in cases like this, “the real losers * * * are the taxpayers who ha[ve] to pay the ultimate cost of th[e] litigation.” Jaquette v. Black Hawk County, Iowa, 710 F.2d 455, 464 (8th Cir.1983) (Bright, J., concurring and dissenting).
■ Here the plaintiff’s claim to a fee award rests on the determination by the district court that the school board should have afforded her a post-termination hearing and a statement of the reasons for her layoff. This relief represented a small part of what the plaintiff wanted, but more than the defendant would voluntarily give. Yet if both parties had proceeded reasonably, this result undoubtedly could have been achieved with a lot less litigation and a lot less expense for both parties.
Too many times a public body responds to a lawsuit against it with the inflexible resolve to fight the claim down the line, and not to negotiate. Yet the pursuit of this strategy often means that even where the public body has won the battle, it ends up losing the war.
It seems to me the time has come for public bodies to recognize and to do something about the high cost of litigation. In my opinion, attorneys for defendants like the defendant school district here have an obligation to attempt to negotiate a reasonable settlement as quickly as possible. Otherwise, as in this case, where the defendant insists on litigating all the way down the line, it may end up paying the fees for both sides even though it has lost only a small part of the contest over the merits of the plaintiff’s claim.
*1036Plaintiffs too have a similar obligation to proceed reasonably and in good faith. Where plaintiffs make exaggerated or outrageous demands for relief which lack support in the law or in provable facts, the trial court should not reward them from the public purse for their modern-day tilting at legal windmills. Likewise, if the plaintiff declines a reasonable offer to settle and then succeeds in only a limited way in the courtroom, that circumstance should weigh against the plaintiff in the award of fees.
These considerations ought to play a part in the awarding of fees under section 1988.
HENLEY, Senior Circuit Judge, with whom JOHN R. GIBSON and BOWMAN, Circuit Judges, concur, dissenting.
In holding that Ms. Fast won on a significant issue which achieved some of the benefits she sought, the court’s reasoning flies in the face of reality.
One may read in vain both the prayer of the complaint and the plaintiff’s motion for summary judgment for any specific request for post-termination relief. Indeed, until it became clear that plaintiff would win nothing of consequence, her entire case was couched in terms of reinstatement, back-pay and damages. In short, she wanted her job and money. She got neither.
Now it can be said, as says this court en banc, that plaintiff’s prayer “for such other additional relief as may appear to the court equitable and just in the premises” includes a stated desire for a post-termination hearing. Had such a proposition been advanced by a group less sincere, less dedicated, less capable than my brothers of the majority, it might have been described, either in language of the drawing room or in a literal sense, as. pure poppycock! With all due respect, I find here, as in many cases, no reason to believe that the inclusion of “other equitable and just” relief is anything more than catch-all lawyer talk put in to add color, if not aroma.
Again, let’s look at the record. We do not know what, if anything, plaintiff did with the statement of reasons for suspension awarded by the court. We do know that she does not now question the validity of her layoff and that she did not bother to attend the meeting provided for her hearing. Rather, after passage of some little time, she abandoned her case and her attorneys sought nominal damages of $1.00 and attorney’s fees in the amount of $22,980.00. Her refusal to accept the hearing suggests most strongly that she had little, if any, interest in a post-layoff hearing she could not win or in any “other equitable and just” relief.
The court’s reliance on some earlier panel decisions of this court is understandable because they reached results consistent with views of the author of the majority opinion. However, those decisions should not be controlling here. In Pollock v. Baxter Manor Nursing Home, 716 F.2d 545 (8th Cir.1983), where plaintiff was discharged for falsifying time cards of her daughters, she made no contention on appeal that the charges against her were false, but a divided panel of this court held she was entitled to nominal damages and attorney’s fees for lack of a hearing at which she could not win. My views on that case were expressed in dissent, id. at 547, and need not be fully repeated.
It is noted that in awarding nominal damages, the Pollock majority failed to follow and did not cite Seal v. Pryor, 670 F.2d 96 (8th Cir.1982), which awarded no relief for a dismissed state employee who could not show that alleged stigmatizing information was false.
Coincidentally Seal was decided the same day as Dean v. Civiletti, 670 F.2d 99 (8th Cir.1982) (per curiam), in which plaintiff sought reinstatement and back pay. She got neither, but in a short per curiam opinion citing no authority this court simply announced an award of nominal damages for discrimination and directed an allowance of attorney’s fees.
I am persuaded that this court is being overly generous in its application of the language of Hensley v. Eckerhart, — U.S. —, 103 S.Ct. 1933, 76 L.Ed.2d 40 (1983), that “ ‘plaintiffs may be considered “prevail*1037ing parties” for attorney’s fees purposes if they succeed on any significant issue in litigation which achieves some of the benefit the parties sought in bringing suit.’ ” Id. at 1939 (quoting Nadeau v. Helgemoe, 581 F.2d 275, 278-79 (1st Cir.1978)). Specifically the court is awarding attorneys’ fees in cases in which plaintiffs won nothing of consequence and nothing the plaintiff really wanted. The net effect can be harshly punitive for defendants who have won on every important issue chosen for litigation. It tends to trivialize the Constitution and § 1983 by making them a program for lawyers’ relief. Pollock, 716 F.2d at 548 (Henley, J., dissenting).
This court has observed that in authorizing fees the Congress sought to award “fees which are adequate to attract competent counsel, but which do not produce windfalls to attorneys.” McLean v. Arkansas Bd. of Educ., 723 F.2d 45, 49 (8th Cir.1983) (per curiam) (J.R. Gibson, J., dissenting); Avalon Cinema Corp. v. Thompson, 689 F.2d 137, 141 (8th Cir.1982); (quoting S.Rep. No. 94-1011, 94th Cong., 2d Sess. 6, reprinted in 1976 U.S.Code Cong. & Ad.News 5908,5913). The court should recognize that a windfall can be provided by awarding a fee where none is due as well as by overpayment where a fee is due. Hopefully, either the Supreme Court or the Congress will correct the court’s error.
As indicated, I cannot agree that plaintiff is a prevailing party for purposes of assessment of attorney’s fees; thus I dissent.